 



Exhibit 10.10(b)
FIRST AMENDMENT
TO THE
VWR INTERNATIONAL, INC.
NONQUALIFIED DEFERRED COMPENSATION PLAN
TRUST AGREEMENT
          WHEREAS, VWR International, Inc. and Wells Fargo Bank, N.A. (the
“Trustee”) entered into a Trust Agreement (the “Agreement”) under the VWR
International, Inc. Nonqualified Deferred Compensation Plan (the “Plan”) on
May 1, 2007; and
          WHEREAS, a “Change of Control” of VWR International, Inc., as defined
in Section 13.4 of the Agreement, occurred on June 29, 2007; and
          WHEREAS, in connection with such Change of Control, VWR International,
Inc. was converted to a limited liability company in accordance with Delaware
law and renamed VWR International, LLC (the “Company”); and
          WHEREAS, the Company and the Trustee desire to amend the Agreement in
order to reflect such conversion and to revise the provisions of the Agreement
relating to the effect of a Change of Control; and
          WHEREAS, under Section 12.4 of the Plan, the Agreement cannot be
amended on or after the date of a Change of Control without the consent of all
Plan participants and beneficiaries of deceased participants, with certain
irrelevant exceptions;
          NOW, THEREFORE, subject to the consent of all Plan participants (there
being no deceased participants), the Company and the Trustee hereby amend the
Agreement as follows:

1.   Effective on and after June 29, 2007, the term “Company” is redefined to
mean VWR International, LLC.

2. Effective May 1, 2007, Section 13.4 of the Plan is amended to read as
follows:
          Section 13.4 For purposes of this Trust, “Change of Control” shall
mean a “change in control event” as defined in Treasury regulations or other
guidance issued pursuant to Code §409A, provided that:
               (1) An event shall not be treated as a Change of Control if the
Company or its successor enters into a binding written agreement in connection
with such change in control event to continue the Plan and Trust Agreement in
effect in accordance with their terms immediately prior to such change in
control event (except to the extent required by applicable law) for a period of
10 years following such change in control event. If, prior to the end of such
period, the Company or its successor fails to continue the Plan and Trust
Agreement in effect pursuant to such agreement, a Change of Control shall be
deemed to occur on the date such failure first occurs.

 



--------------------------------------------------------------------------------



 



               (2) An event shall not be treated as a Change in Control with
respect to any amounts deposited by the Company to the Trust after the date of
such event, in accordance with the terms of the Plan, in connection with
benefits which accrue under the Plan after the date of such event and which do
not become payable under the Plan as a result of such event (as adjusted for
earnings and losses).
          IN WITNESS WHEREOF, the Company and the Trustee have caused this First
Amendment to the Agreement to be executed by individuals thereunto duly
authorized as of the day and year first above written.

                      VWR INTERNATIONAL, LLC       WELLS FARGO BANK, N.A.,
Trustee    
 
                   
By:
          By:        
 
 
 
         
 
   
Title:
          Title:        
 
 
 
         
 
   

- 2 -